DETAILED ACTION
	
Introduction
Claims 1, 3-5, 7-8, and 10-11 are pending. Claims 1, 3-5, 7-8, and 10-11 are amended. Claims 2, 6, and 9 are cancelled. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 1/29/2021. 

Response to Arguments
Rejections of claims 1-11 under 35 U.S.C. 112(a)
Examiner previously rejected claims 1-11 as failing the written description requirement for various reasons set forth in the previous Office action. In response, Applicant has amended some claims and cancelled other claims, and now argues that the amendments and claim cancellations overcome the rejections. Examiner agrees and therefore withdraws the rejections. 
Rejections of claims 1-11 under 35 U.S.C. 112(a)
Examiner previously rejected claims 1-11 as being indefinite for various reasons set forth in the previous Office action. In response, Applicant has amended some claims and cancelled other claims, and now argues that the amendments and claim cancellations overcome the rejections. Examiner agrees and therefore withdraws the rejections. 

Claim Objections
Claims 1 and 9-10 recite the limitation “a time received by the difference information.” For purposes of examination, Examiner assumes that this limitation is intended to refer to the time received by the “difference calculation apparatus” rather than the “difference information.” 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 10-11 are rejected under 35 U.S.C. 103 because they are unpatentable over Burch (US 6,751,573) in view if Kim (US 2007/0121432).
Regarding claims 1, 10, and 11, Burch teaches log information generation apparatus comprising: a memory for storing instructions; and a processor connected to the memory and configured to execute the instructions to: synchronize a time in the log generation apparatus to a reference time (A node synchronizes its clock to some reference time using the network time protocol (NTP). See col. 3, ln. 20-28); and generate log information associating an occurrence time of communication processing with content of the communication processing, the occurrence time measured in the log information generation apparatus (When the node detects an event, it records the event in a log in association with a timestamp that it generates using its synchronized clock. See col. 3, ln. 58-67).
However, Burch does not teach that the log generation apparatus performs the synchronizing step using difference information, or the log generation apparatus using the difference information after performing steps of: providing time information including a time in the log information generation apparatus to a difference calculation apparatus, the time information being information for specifying an identifier of a communication destination, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Burch so that the node performs the synchronizing step using a time difference that it uses in response to the node performing steps of: providing to a time server a time difference setting message that specifies the time server as a communication destination and includes a time indicated by the clock of the node, and receiving the time difference from the time server, the time server calculating the time difference as a difference between the time included in the time difference setting message and a reference time indicated by a clock of the time server, because doing so allows the node to synchronize its clock using a reference time possessed by a centralized time server.
Regarding claim 5, Burch and Kim teach wherein the processor is configured to execute the instructions to provide the time information including the time in the log information generation apparatus and an identifier of the information processing apparatus transmitting the 
Claims 3-4 are rejected under 35 U.S.C. 103 because they are unpatentable over Burch and Kim, as applied to claim 1 above, in further view of Yamaji (US 2010/0210294).
Regarding claim 3, Burch and Kim do not teach further comprising: the processor is configured to execute the instructions to: determine whether or not communication information received via the communication network is the information for specifying an identifier of communication destination; and provide the time information when the communication information is determined to be the information for specifying an identifier of communication destination. However, Yamaji teaches a system for generating log information at a wireless device whereby the wireless device initiates a clock synchronization operation in response to determining that it has received a synchronizing signal (SY) from a centralized logging device. See par. 28-30. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Burch and Kim so that the node provides the time difference setting message to the time server in response to determining that it has received a synchronizing signal from the time server because doing so allows the time server to control the timing of initiating the clock synchronization operation at the node. 
Regarding claim 4, Burch and Kim do not teach wherein the processor is configured to execute the instructions to: determine whether or not the communication information is broadcast information whose destination is a plurality of information processing apparatuses communicably connecting to the communication network, and provide the time information when the communication information is determined to be the broadcast information. However, Yamaji teaches broadcasting a synchronizing signal (SY) from a logging device to a plurality of wireless devices, and whereby each wireless device initiates a clock synchronization operation in response to determining that it has received the synchronizing signal broadcast from the logging device. See par. 28-30. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamaji so that the node provides the time difference setting message to the time server in response to determining that it has received a synchronizing signal broadcast by the time server because doing so allows the time server to simultaneously initiate the clock synchronization operation at each of a plurality of nodes that are responsible for logging events generated by a distributed application. 
Claims 7-8 are rejected under 35 U.S.C. 103 because they are unpatentable over Burch and Kim, as applied to claim 1 above, in further view of Moore (US 7,669,113).
Regarding claim 7, Burch and Kim do not teach wherein the difference calculation apparatus sets to the reference time, a minimum of a plurality of times of the received time information. However, Moore teaches a system for synchronizing a plurality of devices to a reference time whereby the system receives a plurality of potential reference times and selects as the reference time the earliest reference time that is common to all of the devices. See col. 1, ln. 45-63.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Burch and Kim so that the time server selects the earliest common reference time from a plurality of reference times because doing so allows the time server to set the reference time to be the earliest time at which all of the nodes are available to perform synchronized logging. 
Regarding claim 8, Burch and Kim do not teach wherein the difference calculation apparatus sets to the reference time, a time included in the received time information. However, Moore teaches receiving a time from a device and setting a reference time as the time received from the device. See col. 1, ln. 45-63. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Burch and Kim so that the time server receives a time from the node and sets the reference time to be the time received from the node because doing so is beneficial for the reasons provided above with respect to claim 7. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459